DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 21-22 are added. 
	
Claims 1-22 are presented for examination.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 27 August 2022 has been entered.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Response to Arguments
US PGPUB 2011/0238573 by Varadarajan is newly introduced for the rejection
of the instant amended claims. Applicant’s arguments have been considered but they
are moot in view of new ground(s) of rejection. However, the Examiner welcomes any
suggestion(s) Applicants may have on moving prosecution forward. The Examiner’s
contact information is in the Conclusion of this office action.

According to Applicant,
… there is no provision in Stromberg to run a contextual application on the MCRM,
and thus no teaching or suggestion of a contextual application of the UAED that runs on the MCRM.

The Examiner notes that the amended independent claims recite “invoke a contextual service mobile application”.  The amended claims do not recite limitation(s) that specify a location or environment or device where said mobile application runs/executes.
	
Applicant can, however, amend the instant claims to recite, for example,
“wherein the contextual service mobile application runs (or executes) on the mobile device”.

Claim Objections
Amended Claims 5 is objected to because of the following informalities:

Amended Claim 5 recites “the managementserver” at line 7.  Applicant should amend “the managementserver” to “the management server”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 7, 9-12, 16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6-7, 13, 20 and 22-23 of U.S. Patent No. 10,834,584 (note: the limitations of Claims 1, 7 and 9 in the instant application correspond to Claim 1 of Patent 10,834,584; the limitations of Claims 10, 16 and 18 in the instant application correspond to the limitations of Claim 13 of Patent 10,834,584). Although the claims at issue are not identical, they are not patentably distinct from each other because following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. 

With respect to claims 1-3, 7, 9-12, 16 and 18, the rejection on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6-7, 13, 20 and 22-23 of U.S. Patent No. 10,834,584 in view of US PGPUB 2011/0238573 by Varadarajan. 

Instant Application
US Patent 10/834,584
1. A computer automated system comprising:
a processor; a memory; encoded instructions stored in the memory which when implemented by the processor cause the computer automated system to:

authenticate a mobile device; 

7. The computer automated system of claim 1 wherein the mobile device is a pre-configured mobile device.


invoke a contextual service mobile application;

receive a credential via the mobile device by a server comprised in the computer automated system;

9. The computer automated system of claim 1 wherein the received credential via the mobile device comprises a user credential, a read short range communication tag ID, a context service point code, and an IP address.






authenticate the contextual service delivery device based on the received credential; and








release a requested service through the contextual service delivery device.

1. A computer automated system comprising: 
a processor; a memory; encoded instructions stored in the memory which when implemented by the processor cause the computer automated system to:

authenticate a 

pre-configured mobile device, wherein the pre-configuration comprises 



invoking a contextual service application at a contextual service delivery device;

wherein the invoked contextual service application sends a collected user credential, 



a read short range communication tag ID comprised in a passive short range communication tag and a context service point code to the computer automated system;

based on the sent user credential,
the short range communication tag ID and the context service point code, 

authenticate the contextual service delivery device by the authenticated pre-configured mobile device;



based on the authentication of the contextual service delivery device, retrieve an IP address associated with the contextual service delivery device; and

release a requested service at the contextual service delivery device.
2. The computer automated system of claim 1 wherein: the computer automated system comprises a secure print server; the contextual service delivery device comprises a printer from a plurality of printers connected to the computer automated system over a network; and the requested service comprises a print instruction invoked by the mobile device.




3. The computer automated system of claim 1 wherein: the computer automated system comprises an airline operations management server;
the contextual service delivery device comprises a boarding gate controller; and 









the requested service comprises a boarding pass identification invoked by the mobile device.



5. The computer automated system of claim 3 wherein the contextual service delivery device comprises a printer and the contextual service comprises 



a print job, invoked via the short range communication means comprised in the printer and the configured mobile device, such that the configured mobile device is caused to communicate information received via the short range communication means to the computer automated system via a network.

6. The computer automated system of claim 5 wherein 

the contextual service delivery point is a flight boarding counter or gate comprising an NFC tag for communicating with an authenticated user mobile device such that the pre-configured mobile device is caused to read tag information from the NFC tag and communicate the tag information to an airline server via the network.
7. The computer automated system of claim 6 wherein the server is further caused to: recognize the pre-configured mobile device at the flight boarding gate counter; identify the flight boarding gate and flight by authenticating the NFC tag attached to the flight boarding gate counter; 
authenticate the pre-configured mobile device at the flight boarding gate; check-in the user for flight boarding invoked by the pre-configured mobile device; and allow the user to board the flight invoked by the user mobile device.

10. A computer implemented method comprising:


authenticating a mobile device; 
16. The computer implemented method of claim 10 further comprising pre-configuring the mobile device.

invoking a contextual service application;


receiving a credential via the mobile device by a server comprised in a computer automated system;
18. The computer implemented method of claim 10 wherein receiving the credential via the mobile device comprises receiving a user credential, a read short range communication tag ID, a context service point code and an IP address.
 


authenticating the contextual service delivery device based on the received credential; and



releasing a requested service through the contextual service delivery device.
13. In a computer automated system comprising a processor, a memory, and encoded instructions stored in the memory and implemented by the processor, a method comprising: 

authenticating a pre-configured mobile device, wherein the pre-configuration comprises 




invoking a contextual service application at a contextual service delivery device; 


wherein the invoked contextual service application sends a collected user credential, 


a read short range communication tag ID comprised in a passive short range communication tag and a context service point code to the computer automated system;

based on the sent user credential, the short range communication tag ID and the context service point code,

authenticating the contextual service delivery device by the authenticated pre-configured mobile device;

based on the authentication of the contextual service delivery device, retrieving an IP address associated with the contextual service delivery device; and releasing a requested service at the contextual service delivery device.
11. The computer implemented method of claim 10 wherein: the computer automated system comprises a secure print server; the contextual service delivery device comprises a printer from a plurality of printers connected to the computer automated system over a network; and the requested service comprises a print instruction invoked by the mobile device.
22. The method of claim 17 wherein the invoking comprises 

invoking a print job via an NFC tag comprised in a printer, such that the configured mobile device is caused to read the NFC tag and communicate the tag information to the computer automated system via the network.

12. The computer implemented method of claim 10 wherein: the computer automated system comprises an airline operations management server;
the contextual service delivery device comprises a boarding gate controller; and 






the requested service comprises a boarding pass identification invoked by the mobile device.
23. The method of claim 17 wherein



the contextual service delivery point is a flight boarding counter or gate comprising an NFC tag for communicating with an 

authenticated user mobile device such that the pre-configured mobile device is caused to read tag information from the NFC tag and communicate the tag information to an airline server via the network.

20. The method of claim 18 further comprising, via the server: recognizing the pre-configured mobile device at the flight boarding gate counter; identifying the flight boarding gate and flight by authenticating the NFC tag comprised in the flight boarding gate counter; authenticating the pre-configured mobile device at the flight boarding gate; checking-in the user for flight boarding invoked by the pre-configured mobile device; and allowing the user to board the flight invoked by the user mobile device.


It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of U.S. Patent No. 10/834,584 with the Varadarajan’s teaching of: 
based on the authentication (Varadarajan: at least ¶0036; “user selects a provider and a provider ATM transaction to be completed using the mobile user device 20 and the ATM 30 and inputs the transaction information into the mobile device” and “transaction information may further include authentication information such as the user account holder's PIN, an OTP ; ¶¶0039-0040 further disclose “inputted to the ATM 30 from the mobile user device 20 may include all of the information required to complete the user's ATM transaction, including, for example, authentication information” and “authenticate the user or the mobile user device 20”; ¶0042 further discloses “… at step 114, in the present example, the provider B system 60 receives the inputted transaction information, which may include the authentication information as described previously, from the ATM 30”, “provider B system 60 processes the transaction request through a transaction authorization system 62” and “transaction authorization system 62 may, for illustrative example, … communicate with an authentication system 66 to determine validation of the user's authentication information”), enable initiation of a connection by the mobile device with a contextual service delivery device via at least one of active and passive short range communication means comprised in the contextual service delivery device and the mobile device (Varadarajan: at least ¶0007; “ATM may be configured for communication with the mobile user device through a contact or contactless means, which may include communication through any suitable wireless connection such as RFID, Bluetooth.TM. or other near field communication means, or through a USB port or other suitable means of contact”; ¶0038 further discloses “… physical, wired or contact interfaces such as USB or SIM card interfaces or other types of wired, cabled or pluggable connections, or may be configured as contactless or wireless interfaces utilizing any of a number of contactless communication technologies, including but not limited to BluetoothTM, RFID, transponders, proximity card communication techniques”; note: the connection is part of authentication process);
via the initiated connection, invoke a contextual service mobile application (Varadarajan: at least ¶0015; “the ATM application 22 on the mobile user device 20 may include one or more algorithms configured to conduct communications with an automated teller machine such as the ATM 30”; ¶0032 further discloses “a user name, mobile device information and/or other identifying and authenticating information as needed to activate the ATM application 22”; ¶0044 further discloses “transaction record is provided by the ATM 30” and “ATM application 22 on the mobile user device 20 may store all or part of the transaction record provided to provide the user”; note: mobile application invoked to store transaction record) because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Varadarajan would allow for “communication with the mobile user device through a contact or contactless means, which may include communication through any suitable wireless connection such as RFID, Bluetooth.TM. or other near field communication means, or through a USB port or other suitable means of contact” (Varadarajan: at least ¶0007) where “mobile user device may provide transaction information or authentication information” for authentication purposes (Varadarajan: at least ¶0007).

Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of copending Application No. 17/115,784. Although the claims at issue are not identical, they are not patentably distinct from each other because following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. 

With respect to claims 1 and 10, the rejection on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of Application No. 17/115,784 in view of US PGPUB 2011/0238573 by Varadarajan. 

Instant Application
Application 17/115,784
1. A computer automated system comprising: a processor; a memory; encoded instructions stored in the memory which when implemented by the processor cause the computer automated system to:

authenticate a mobile device; 


receive a credential via the mobile device by a server comprised in the computer automated system;


authenticate the contextual service delivery device based on the received credential; and


release a requested service through the contextual service delivery device.

1. A computer automated system comprising: a processor; a memory; encoded instructions stored in the memory which when implemented by the processor cause the computer automated system to:

authenticate a user via a terminal comprised in a pre-configured kiosk;


send an authenticated user credential to the computer automated system by the pre-configured kiosk;



process the authenticated user data and additional contextual information associated with the user by the computer automated system;

release authorization information to the pre-configured kiosk by the computer automated system; and

display the released authorization information at the terminal.
10. A computer implemented method comprising:
authenticating a mobile device; 
receiving a credential via the mobile device by a server comprised in a computer automated system;


authenticating the contextual service delivery device based on the received credential; and



releasing a requested service through the contextual service delivery device.
10. A computer implemented method comprising:



receiving a user credential via a terminal comprised in a pre-configured kiosk;

sending the user credential to a computer automated system via the pre-configured kiosk;

processing authenticated user data and additional contextual information associated with the user, by the computer automated system;

releasing an authorization information to the pre-configured kiosk by the computer automated system; and

displaying the authorization information on the terminal.



It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Application No. 17/115,784 with the Varadarajan’s teaching of: 
based on the authentication (Varadarajan: at least ¶0036; “user selects a provider and a provider ATM transaction to be completed using the mobile user device 20 and the ATM 30 and inputs the transaction information into the mobile device” and “transaction information may further include authentication information such as the user account holder's PIN, an OTP ; ¶¶0039-0040 further disclose “inputted to the ATM 30 from the mobile user device 20 may include all of the information required to complete the user's ATM transaction, including, for example, authentication information” and “authenticate the user or the mobile user device 20”; ¶0042 further discloses “… at step 114, in the present example, the provider B system 60 receives the inputted transaction information, which may include the authentication information as described previously, from the ATM 30”, “provider B system 60 processes the transaction request through a transaction authorization system 62” and “transaction authorization system 62 may, for illustrative example, … communicate with an authentication system 66 to determine validation of the user's authentication information”), enable initiation of a connection by the mobile device with a contextual service delivery device via at least one of active and passive short range communication means comprised in the contextual service delivery device and the mobile device (Varadarajan: at least ¶0007; “ATM may be configured for communication with the mobile user device through a contact or contactless means, which may include communication through any suitable wireless connection such as RFID, Bluetooth.TM. or other near field communication means, or through a USB port or other suitable means of contact”; ¶0038 further discloses “… physical, wired or contact interfaces such as USB or SIM card interfaces or other types of wired, cabled or pluggable connections, or may be configured as contactless or wireless interfaces utilizing any of a number of contactless communication technologies, including but not limited to BluetoothTM, RFID, transponders, proximity card communication techniques”; note: the connection is part of authentication process);
via the initiated connection, invoke a contextual service mobile application (Varadarajan: at least ¶0015; “the ATM application 22 on the mobile user device 20 may include one or more algorithms configured to conduct communications with an automated teller machine such as the ATM 30”; ¶0032 further discloses “a user name, mobile device information and/or other identifying and authenticating information as needed to activate the ATM application 22”; ¶0044 further discloses “transaction record is provided by the ATM 30” and “ATM application 22 on the mobile user device 20 may store all or part of the transaction record provided to provide the user”; note: mobile application invoked to store transaction record) because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Varadarajan would allow for “communication with the mobile user device through a contact or contactless means, which may include communication through any suitable wireless connection such as RFID, Bluetooth.TM. or other near field communication means, or through a USB port or other suitable means of contact” (Varadarajan: at least ¶0007) where “mobile user device may provide transaction information or authentication information” for authentication purposes (Varadarajan: at least ¶0007).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 5, 7-8, 10, 14, 16-17 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPUB 2011/0238573 by Varadarajan.

As to Claim 1, Varadarajan teaches a computer automated system comprising:
a processor; a memory (Varadarajan: at least ¶0016; “memory 27 and a central processing unit (CPU) 28”; ¶0020 also discloses “memory 37 and a central processing unit (CPU) 38” and ¶0024 discloses “memory 57 and a CPU 58”);
encoded instructions stored in the memory which when implemented by the processor cause the computer automated system to:
authenticate a mobile device (Varadarajan: at least ¶0005; “mobile user device is configured to communicate with one or more of the network, the ATM and the provider system”; ¶0015 further discloses “ATM application 22 on the mobile user device 20 may include one or more algorithms configured to conduct communications with an automated teller machine such as the ATM 30. The DVG 26 may include one or more algorithms configured to generate one or more types of dynamic values, such as one-time passcodes, transaction identifiers and authentication values”; ¶¶0039-0040 further disclose “inputted to the ATM 30 from the mobile user device 20 may include all of the information required to complete the user's ATM transaction, including, for example, authentication information” and “authenticate the user or the mobile user device 20”);
based on the authentication (Varadarajan: at least ¶0036; “user selects a provider and a provider ATM transaction to be completed using the mobile user device 20 and the ATM 30 and inputs the transaction information into the mobile device” and “transaction information may further include authentication information such as the user account holder's PIN, an OTP ; ¶¶0039-0040 further disclose “inputted to the ATM 30 from the mobile user device 20 may include all of the information required to complete the user's ATM transaction, including, for example, authentication information” and “authenticate the user or the mobile user device 20”; ¶0042 further discloses “… at step 114, in the present example, the provider B system 60 receives the inputted transaction information, which may include the authentication information as described previously, from the ATM 30”, “provider B system 60 processes the transaction request through a transaction authorization system 62” and “transaction authorization system 62 may, for illustrative example, … communicate with an authentication system 66 to determine validation of the user's authentication information”), enable initiation of a connection by the mobile device with a contextual service delivery device via at least one of active and passive short range communication means comprised in the contextual service delivery device and the mobile device (Varadarajan: at least ¶0007; “ATM may be configured for communication with the mobile user device through a contact or contactless means, which may include communication through any suitable wireless connection such as RFID, Bluetooth.TM. or other near field communication means, or through a USB port or other suitable means of contact”; ¶0038 further discloses “… physical, wired or contact interfaces such as USB or SIM card interfaces or other types of wired, cabled or pluggable connections, or may be configured as contactless or wireless interfaces utilizing any of a number of contactless communication technologies, including but not limited to BluetoothTM, RFID, transponders, proximity card communication techniques”; note: the connection is part of authentication process);
via the initiated connection, invoke a contextual service mobile application (Varadarajan: at least ¶0015; “the ATM application 22 on the mobile user device 20 may include one or more algorithms configured to conduct communications with an automated teller machine such as the ATM 30”; ¶0032 further discloses “a user name, mobile device information and/or other identifying and authenticating information as needed to activate the ATM application 22”; ¶0044 further discloses “transaction record is provided by the ATM 30” and “ATM application 22 on the mobile user device 20 may store all or part of the transaction record provided to provide the user”; note: mobile application invoked to store transaction record);
receive a credential via the mobile device (Varadarajan: at least ¶0040; “… by inputting one or more of a PIN, OTP, challenge response, transaction identifier and/or other authentication value to the mobile user device 20 to prompt the ATM application 22 to transmit authentication information to the provider's authentication system”) by a server comprised in the computer automated system (Varadarajan: at least ¶0042; “provider B system 60 receives the inputted transaction information, which may include the authentication information … from the ATM 30” and “… communicate with an authentication system 66 to determine validation of the user's authentication information”);
authenticate the contextual service delivery device based on the received credential (Varadarajan: at least ¶0036; “transaction information may further include authentication information such as the user account holder's PIN, an OTP, a transaction identifier, challenge or challenge response, digital signature, key, secret, datum, device identifier, biometric value and/or other authentication information or value, or a combination of these”; ¶¶0042-0043 further discloses “provider B system 60 receives the inputted transaction information, which may include the authentication information“ and “… communicate with an authentication system 66 to determine validation of the user's authentication information” and “provider B system 60 provides an affirmative transaction authorization result to the ATM 30, and at step 118 the ATM 30 completes the requested transaction”); and
release a requested service through the contextual service delivery device (Varadarajan: at least ¶0043; “completing the requested transaction may include, for example, one or more of transferring funds from one account to another, completing a payment transaction, completing a funds withdrawal which may include dispensing funds from the funds dispenser 42 of the ATM 30 in a negotiable form, which may be, for example, money, cash, coin, currency or other medium such as a debit or gift card, a mobile wallet or another mobile payment mechanism, transferring funds to a third party, authorizing a beneficiary transaction, etc”; ¶0064 further discloses “transaction record may be provided by the ATM 30 to the user”; ¶0044 further discloses “the transaction record may be provided in paperless form directly to the mobile user device 20 through the connection interface between the ATM 30 and the mobile user device 20, or may be provided through another means, for example, from the provider system through the network 40 to the user or to the mobile user device 20”).

Claim 10 (a method claim) corresponds in scope to Claim 1, and are similarly rejected.

As to Claim 19, Varadarajan teaches a computer automated system comprising:
a processor; a memory (Varadarajan: at least ¶0016; “memory 27 and a central processing unit (CPU) 28”; ¶0020 also discloses “memory 37 and a central processing unit (CPU) 38” and ¶0024 discloses “memory 57 and a CPU 58”); encoded instructions stored in the memory which when implemented by the processor cause the computer automated system to: identify a user of a contextual service delivery device by an authenticated mobile device (Varadarajan: at least ¶0035; “user may be required to provide other information which may be used to authorize or authenticate an ATM transaction, including, for example, mobile device identification information, and/or personal identification information which may include biometric information and/or challenge responses”; ¶¶0036-0037 also disclose “the transaction information may further include authentication information such as the user account holder's PIN, an OTP, a transaction identifier, challenge or challenge response” and “transaction information transmitted from the user's mobile device to the ATM”; ¶0040 further discloses “transmit authentication information to the provider's authentication system”); invoke a contextual service mobile application of the contextual service delivery device by the authenticated mobile device (Varadarajan: at least ¶0020; “ATM 30 may be configured by programming to conduct transactions of the types which are or may be processed through an ATM interface” and “executing one or more of the applications residing on the CPU 38 of ATM 30”; ¶¶0036-0037 further disclose “the transaction information may further include authentication information such as the user account holder's PIN, an OTP, a transaction identifier, challenge or challenge response” and “transaction information transmitted from the user's mobile device to the ATM”); receive the user credential via the contextual service delivery device (Varadarajan: at least ¶0037; “transaction information transmitted from the user's mobile device to the ATM”; ¶0042 further discloses “provider B system 60 receives the inputted transaction information, which may include the authentication information”);
based on the received user credential, authenticate the user (Varadarajan: at least ¶0036; “transaction information may further include authentication information such as the user account holder's PIN, an OTP, a transaction identifier, challenge or challenge response, digital signature, key, secret, datum, device identifier, biometric value and/or other authentication information or value, or a combination of these”; ¶0042 further discloses “provider B system 60 receives the inputted transaction information, which may include the authentication information“ and “… communicate with an authentication system 66 to determine validation of the user's authentication information”); and based on authentication of the user, release a requested service through the authenticated mobile device (Varadarajan: at least ¶0043; “completing the requested transaction may include, for example, one or more of transferring funds from one account to another, completing a payment transaction, completing a funds withdrawal which may include dispensing funds from the funds dispenser 42 of the ATM 30 in a negotiable form, which may be, for example, money, cash, coin, currency or other medium such as a debit or gift card, a mobile wallet or another mobile payment mechanism, transferring funds to a third party, authorizing a beneficiary transaction, etc”; ¶0064 further discloses “transaction record may be provided by the ATM 30 to the user”; ¶0044 further discloses “the transaction record may be provided in paperless form directly to the mobile user device 20 through the connection interface between the ATM 30 and the mobile user device 20, or may be provided through another means, for example, from the provider system through the network 40 to the user or to the mobile user device 20”).

As to Claim 5, Varadarajan teaches the computer automated system of claim 1
 wherein: the computer automated system comprises a banking management server (Varadarajan: at least ¶0033; “provider A, which may be a banking institution” and “provider B, which may be a financial institution”);
	the contextual service delivery device comprises an active or passive short range communication means to connect the mobile device to the banking management
server (Varadarajan: at least ¶0038; “ATM interface 33 may be configured by any means suitable for communication of transaction and authentication information between the mobile user device 20 and the ATM 30, e.g., the interface 23 and the interface 33 may each be configured as an input interface and an output interface, with respect to the other … may be configured as contactless or wireless interfaces utilizing any of a number of contactless communication technologies, including but not limited to Bluetooth.TM., RFID, transponders, proximity card communication techniques”; ¶0041 further discloses “ATM 30 may connect to the provider B system 60 via the interface 31”; note: mobile device connects to banking institution through ATM using, for example, RFID); and
	the requested service comprises a means to make a payment to a user associated with the contextual service delivery device (Varadarajan: at least ¶0021; “dispensing of currency (cash), a printer (not shown) to provide printed transaction information and a receiving mechanism (not shown) to input other paper based items such as negotiable documents, checks, bank drafts”).

As to Claim 7, Varadarajan teaches the computer automated system of claim 1 wherein the mobile device is a pre-configured mobile device (Varadarajan: at least ¶0014; “mobile user device 20, which may be any of a variety of mobile user phones, personal digital assistants (PDAs) and other handheld or portable devices (iPhone.TM., Blackberry.TM., etc.) configured for mobile communications, including communication with network 40”).

As to Claim 8, Varadarajan teaches the computer automated system of claim 1 wherein the contextual service delivery device is a mobile device (Varadarajan: at least ¶¶0007, 0018; “communication through any suitable wireless connection such as RFID, Bluetooth.TM. or other near field communication means, or through a USB port or other suitable means of contact” and “interface 23 and the interface 33 may be configured as a contactless or a wireless interface utilizing any of a number of contactless communication technologies, including but not limited to Bluetooth.TM., RFID, transponders”).

As to Claim 14, Varadarajan teaches the computer implemented method of claim 10 wherein: the computer automated system comprises a banking management server (Varadarajan: at least ¶0033; “provider A, which may be a banking institution” and “provider B, which may be a financial institution”);
	the contextual service delivery device comprises an active or passive short range communication capability to connect the mobile device to the banking management server (Varadarajan: at least ¶0038; “ATM interface 33 may be configured by any means suitable for communication of transaction and authentication information between the mobile user device 20 and the ATM 30, e.g., the interface 23 and the interface 33 may each be configured as an input interface and an output interface, with respect to the other … may be configured as contactless or wireless interfaces utilizing any of a number of contactless communication technologies, including but not limited to Bluetooth.TM., RFID, transponders, proximity card communication techniques”; ¶0041 further discloses “ATM 30 may connect to the provider B system 60 via the interface 31”; note: mobile device connects to banking institution through ATM using, for example, RFID); and

	the requested service comprises releasing a payment to a user associated with the contextual service delivery device (Varadarajan: at least ¶0021; “dispensing of currency (cash), a printer (not shown) to provide printed transaction information and a receiving mechanism (not shown) to input other paper based items such as negotiable documents, checks, bank drafts”).
	
As to Claim 16, Varadarajan teaches the computer implemented method of claim 10 further comprising pre-configuring the mobile device (Varadarajan: at least ¶¶0014-0015; “mobile user device 20, which may be any of a variety of mobile user phones, personal digital assistants (PDAs) and other handheld or portable devices (iPhone.TM., Blackberry.TM., etc.) configured for mobile communications, including communication with network 40” and “mobile user device 20 may be further configured with an ATM application 22 and may be configured with a dynamic value generator (DVG) 26. The ATM application 22 on the mobile user device 20 may include one or more algorithms configured to conduct communications with an automated teller machine such as the ATM 30”).

As to Claim 17, Varadarajan teaches the computer implemented method of claim 10 further comprising preconfiguring the contextual service delivery device (Varadarajan: at least ¶0020; “the CPU 38 of ATM 30 may be configured by programming to conduct transactions of the types which are or may be processed through an ATM interface, including financial transactions”); and wherein the contextual service delivery device comprises a mobile device (Varadarajan: at least ¶¶0007, 0018; “communication through any suitable wireless connection such as RFID, Bluetooth.TM. or other near field communication means, or through a USB port or other suitable means of contact” and “interface 23 and the interface 33 may be configured as a contactless or a wireless interface utilizing any of a number of contactless communication technologies, including but not limited to Bluetooth.TM., RFID, transponders”).

As to Claim 20, Varadarajan teaches the computer automated system of claim 19 wherein: the computer automated system comprises a banking management server (Varadarajan: at least ¶0033; “provider A, which may be a banking institution” and “provider B, which may be a financial institution”);

	the contextual service delivery device comprises a short range communication capability to identify the user (Varadarajan: at least ¶0038; “ATM interface 33 may be configured by any means suitable for communication of transaction and authentication information between the mobile user device 20 and the ATM 30, e.g., the interface 23 and the interface 33 may each be configured as an input interface and an output interface, with respect to the other … may be configured as contactless or wireless interfaces utilizing any of a number of contactless communication technologies, including but not limited to Bluetooth.TM., RFID, transponders, proximity card communication techniques”; ¶0041 further discloses “ATM 30 may connect to the provider B system 60 via the interface 31”; note: mobile device identifies/ authenticates to banking institution through ATM using, for example, RFID); and

	the requested service comprises a payment facility by the user via the contextual service delivery device (Varadarajan: at least ¶0021; “dispensing of currency (cash), a printer (not shown) to provide printed transaction information and a receiving mechanism (not shown) to input other paper based items such as negotiable documents, checks, bank drafts”).

As to Claim 21, Varadarajan teaches The computer automated system of claim 1 wherein: the invoked contextual service mobile application is comprised in at least one of the contextual service delivery device and the mobile device (Varadarajan: at least ¶0015; “the ATM application 22 on the mobile user device 20 may include one or more algorithms configured to conduct communications with an automated teller machine such as the ATM 30”; ¶0032 further discloses “a user name, mobile device information and/or other identifying and authenticating information as needed to activate the ATM application 22”; ¶0044 further discloses “transaction record is provided by the ATM 30” and “ATM application 22 on the mobile user device 20 may store all or part of the transaction record provided to provide the user”).

As to Claim 22, Varadarajan teaches the computer implemented method of claim 10 wherein: invoking the contextual service mobile application comprises invoking the contextual service mobile application comprised in at least one of the contextual service delivery device and the mobile device (Varadarajan: at least ¶0015; “the ATM application 22 on the mobile user device 20 may include one or more algorithms configured to conduct communications with an automated teller machine such as the ATM 30”; ¶0032 further discloses “a user name, mobile device information and/or other identifying and authenticating information as needed to activate the ATM application 22”; ¶0044 further discloses “transaction record is provided by the ATM 30” and “ATM application 22 on the mobile user device 20 may store all or part of the transaction record provided to provide the user”).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 9, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2011/0238573 by Varadarajan in view of US PGPUB 2015/0046557 by Rosenberg et al. (“Rosenberg”).

As to Claim 2, Varadarajan teaches the computer automated system of claim 1.
	
	Varadarajan does not explicitly disclose, but Rosenberg discloses wherein: the computer automated system comprises a secure print server (Rosenberg: at least Figs. 13A1-13A2; ¶0298; “then the virtual bucket system on the PC communicates this file to a virtual bucket system on a server and the file is stored there. The user taps a NFC tag associated with the virtual bucket, the user's smart phone and server communicate, and the file is downloaded and saved on the user's smart phone. Now the user wants to print the file”; ¶0428 further discloses “user is granted access to the virtual bucket. Access to continue its virtual bucket operation (e.g., send or receive) with the server.”); the contextual service delivery device comprises a printer from a plurality of printers connected to the computer automated system over a network (Rosenberg: at least Figs. 13A1-13A2; ¶0298; “user taps an NFC tag associated with an intended printer, which establishes communication between her smart phone and a server associated with the NFC tag and uploads the file to the virtual bucket of this server. The server saves the file in the virtual bucket associated with the printer and sends a communication to a computer system associated, e.g., networked with, with the printer”); and the requested service comprises a print instruction invoked by the mobile device (Rosenberg: at least ¶0298; “… downloads the file from the server and places it into or with the print spooler associated with the printer. The file is subsequently printed on the printer”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rosenberg’s features of wherein: the computer automated system comprises a secure print server (Rosenberg: at least Figs. 13A1-13A2; ¶¶0298, 0428); the contextual service delivery device comprises a printer from a plurality of printers connected to the computer automated system over a network (Rosenberg: at least Figs. 13A1-13A2; ¶0298); and the requested service comprises a print instruction invoked by the mobile device (Rosenberg: at least ¶0298) with Varadarajan’s system.
	The suggestion/motivation for doing so would have been to “have a relatively simple to employ, reasonably low cost, and reasonably secure method of wirelessly transferring/sharing electronic data between two electronic computing devices” (Rosenberg: at least ¶0013; ¶0191 further discloses “Security and anonymity are significant advantages to virtual bucket”).

As to Claim 11, Varadarajan teaches the computer implemented method of claim 10.
	Varadarajan does not explicitly disclose, but Rosenberg discloses wherein: the computer automated system comprises a secure print server (Rosenberg: at least Figs. 13A1-13A2; ¶0298; “then the virtual bucket system on the PC communicates this file to a virtual bucket system on a server and the file is stored there. The user taps a NFC tag associated with the virtual bucket, the user's smart phone and server communicate, and the file is downloaded and saved on the user's smart phone. Now the user wants to print the file”; ¶0428 further discloses “user is granted access to the virtual bucket. Access to continue its virtual bucket operation (e.g., send or receive) with the server.”); the contextual service delivery device comprises a printer from a plurality of printers connected to the computer automated system over a network (Rosenberg: at least Figs. 13A1-13A2; ¶0298; “user taps an NFC tag associated with an intended printer, which establishes communication between her smart phone and a server associated with the NFC tag and uploads the file to the virtual bucket of this server. The server saves the file in the virtual bucket associated with the printer and sends a communication to a computer system associated, e.g., networked with, with the printer”); and the requested service comprises a print instruction invoked by the mobile device (Rosenberg: at least ¶0298; “… downloads the file from the server and places it into or with the print spooler associated with the printer. The file is subsequently printed on the printer”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rosenberg’s features of wherein: the computer automated system comprises a secure print server (Rosenberg: at least Figs. 13A1-13A2; ¶¶0298, 0428); the contextual service delivery device comprises a printer from a plurality of printers connected to the computer automated system over a network (Rosenberg: at least Figs. 13A1-13A2; ¶0298); and the requested service comprises a print instruction invoked by the mobile device (Rosenberg: at least ¶0298) with Varadarajan’s method.
	The suggestion/motivation for doing so would have been to “have a relatively simple to employ, reasonably low cost, and reasonably secure method of wirelessly transferring/sharing electronic data between two electronic computing devices” (Rosenberg: at least ¶0013; ¶0191 further discloses “Security and anonymity are significant advantages to virtual bucket”).

As to Claim 9, Varadarajan teaches the computer automated system of claim 1 wherein the received credential via the mobile device comprises a user credential (Varadarajan: at least ¶0040; “… by inputting one or more of a PIN, OTP, challenge response, transaction identifier and/or other authentication value to the mobile user device 20 to prompt the ATM application 22 to transmit authentication information to the provider's authentication system”; ¶0042 further discloses “provider B system 60 receives the inputted transaction information, which may include the authentication information“).
	
	Varadarajan does not explicitly disclose, but Rosenberg discloses a read short range communication tag ID (Rosenberg: at least ¶0019; “close proximity communication Tag Identifier and the close proximity communication mobile communication device User Identifier”; ¶0298 further discloses “user taps an NFC tag associated with an intended printer”), a context service point code, and an IP address (Rosenberg: at least ¶0097; “… direct the mobile communication device 10 how to communicate with server(s) and/or computer system(s) 15 running virtual bucket 17 which corresponds to the account linked to the specific NFC Tag 11 being communicated with. The communication instructions include, for example, URL, IP address, port, login process, application to application communication, API to API communication, and other methods of defining one device to a second device to communicate via electronic means”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rosenberg’s features of a read short range communication tag ID (Rosenberg: at least ¶¶0019, 0298), a context service point code, and an IP address (Rosenberg: at least ¶0097) with Varadarajan’s system.
	The suggestion/motivation for doing so would have been to “have a relatively simple to employ, reasonably low cost, and reasonably secure method of wirelessly transferring/sharing electronic data between two electronic computing devices” (Rosenberg: at least ¶0013; ¶0191 further discloses “Security and anonymity are significant advantages to virtual bucket”).

As to Claim 18, Varadarajan teaches the computer implemented method of claim 10 wherein receiving the credential via the mobile device comprises receiving a user credential (Varadarajan: at least ¶0040; “… by inputting one or more of a PIN, OTP, challenge response, transaction identifier and/or other authentication value to the mobile user device 20 to prompt the ATM application 22 to transmit authentication information to the provider's authentication system”; ¶0042 further discloses “provider B system 60 receives the inputted transaction information, which may include the authentication information“).

	Varadarajan does not explicitly disclose, but Rosenberg discloses a read short range communication tag ID (Rosenberg: at least ¶0019; “close proximity communication Tag Identifier and the close proximity communication mobile communication device User Identifier”; ¶0298 further discloses “user taps an NFC tag associated with an intended printer”), a context service point code and an IP address (Rosenberg: at least ¶0097; “… direct the mobile communication device 10 how to communicate with server(s) and/or computer system(s) 15 running virtual bucket 17 which corresponds to the account linked to the specific NFC Tag 11 being communicated with. The communication instructions include, for example, URL, IP address, port, login process, application to application communication, API to API communication, and other methods of defining one device to a second device to communicate via electronic means”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rosenberg’s features of a read short range communication tag ID (Rosenberg: at least ¶¶0019, 0298 further discloses “user taps an NFC tag associated with an intended printer”), a context service point code and an IP address (Rosenberg: at least ¶0097) with Varadarajan’s method.
	The suggestion/motivation for doing so would have been to “have a relatively simple to employ, reasonably low cost, and reasonably secure method of wirelessly transferring/sharing electronic data between two electronic computing devices” (Rosenberg: at least ¶0013; ¶0191 further discloses “Security and anonymity are significant advantages to virtual bucket”).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2011/0238573 by Varadarajan in view of US PGPUB 2001/0016825 by Pugliese et al. (“Pugliese”).

As to Claim 3, Varadarajan teaches the computer automated system of claim 1.

	Varadarajan does not explicitly disclose, but Pugliese discloses wherein: the computer automated system comprises an airline operations management server (Pugliese: at least ¶0080; “central computer 10 is connected to a flight reservations center 60 that allows flight reservations personnel to input data to and access the central computer at all times”; ¶0015 also discloses “one or more of these kiosks are preferably placed throughout a designated airline terminal, each having one or more ATM machines”); the contextual service delivery device comprises a boarding gate controller (Pugliese: at least ¶0059; “having verified that the passenger has not received a boarding pass, a boarding pass or passes bearing the I.D. number of the passenger and a respective seat assignment will be issued. At step 433, the reservation information in the main record will be updated to indicate that boarding passes have been issued to the passenger, and, at step 434, the remote terminal will display the message PLEASE PROCEED TO GATE”; ¶0060 also discloses “information can be communicated to the gate from the main computer so that the flight can be held”); 
	and the requested service comprises a boarding pass identification invoked by the mobile device (Pugliese: at least ¶0058; “verification of passenger identity is inferred from the fact that the passenger has an I.D. card”; ¶0059 further discloses “having verified that the passenger has not received a boarding pass … a respective seat assignment will be issued”; ¶0080 also discloses “communication device 15 provided at the boarding gate” and “remote terminal …  for passenger check-in and boarding” and ¶0086 further discloses “scanner 52 may be provided to verify the identity of the card holder in the manner”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Shields’ features of wherein: the computer automated system comprises an airline operations management server (Pugliese: at least ¶¶0015, 0080); the contextual service delivery device comprises a boarding gate controller (Pugliese: at least ¶¶0059-0060); and the requested service comprises a boarding pass identification invoked by the mobile device (Pugliese: at least ¶¶0058-0059, 0080, 0086) with Varadarajan’s system.

The suggestion/motivation for doing so would have been to allow passengers to use a special ATM for check-in service at an airport (Pugliese: at least ¶0015; “If the passenger does not wish to check baggage at curbside when he or she arrives at the airport, he or she may proceed directly to check-in at a special identification card automatic teller machine (ATM), which may be conveniently located at a kiosk on the terminal concourse”).

As to Claim 12, Varadarajan teaches the computer implemented method of claim 10.
	Varadarajan does not explicitly disclose, but Pugliese discloses wherein: the computer automated system comprises an airline operations management server (Pugliese: at least ¶0080; “central computer 10 is connected to a flight reservations center 60 that allows flight reservations personnel to input data to and access the central computer at all times”; ¶0015 also discloses “one or more of these kiosks are preferably placed throughout a designated airline terminal, each having one or more ATM machines”); the contextual service delivery device comprises a boarding gate controller (Pugliese: at least ¶0059; “having verified that the passenger has not received a boarding pass, a boarding pass or passes bearing the I.D. number of the passenger and a respective seat assignment will be issued. At step 433, the reservation information in the main record will be updated to indicate that boarding passes have been issued to the passenger, and, at step 434, the remote terminal will display the message PLEASE PROCEED TO GATE”; ¶0060 also discloses “information can be communicated to the gate from the main computer so that the flight can be held”); and the requested service comprises a boarding pass identification invoked by the mobile device (Pugliese: at least ¶0058; “verification of passenger identity is inferred from the fact that the passenger has an I.D. card”; ¶0059 further discloses “having verified that the passenger has not received a boarding pass … a respective seat assignment will be issued”; ¶0080 also discloses “communication device 15 provided at the boarding gate” and “remote terminal …  for passenger check-in and boarding” and ¶0086 further discloses “scanner 52 may be provided to verify the identity of the card holder in the manner”).
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Shields’ features of wherein: the computer automated system comprises an airline operations management server (Pugliese: at least ¶¶0015, 0080); the contextual service delivery device comprises a boarding gate controller (Pugliese: at least ¶¶0059, 0060); and the requested service comprises a boarding pass identification invoked by the mobile device (Pugliese: at least ¶¶0058-0059, 0080, 0086) with Varadarajan’s method.

The suggestion/motivation for doing so would have been to allow passengers to use a special ATM for check-in service at an airport (Pugliese: at least ¶0015; “If the passenger does not wish to check baggage at curbside when he or she arrives at the airport, he or she may proceed directly to check-in at a special identification card automatic teller machine (ATM), which may be conveniently located at a kiosk on the terminal concourse”).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2011/0238573 by Varadarajan in view of US PGPUB 2010/0293555 by Vepsalainen et al. (“Vepsalainen”).

As to Claim 4, Varadarajan teaches the computer automated system of claim 1 wherein: the computer automated system comprises a text communication management server (Varadarajan: at least ¶0044, 0056; “for example, from the provider system … to the user or to the mobile user device 20 as an short message service (SMS), text message or email” and “provided to the mobile user device 20 as a SMS text message”);
	the contextual service delivery device comprises a processor controlled
graphical user interface (Varadarajan: at least ¶0021; “at least one output interface or display 34”); and
	the requested service comprises an access to the processor controlled graphical user interface (Varadarajan: at least ¶0039; “authentication information inputted at step 110 may be inputted through interfaces 23, 33, or may be inputted directly into the ATM 30 through the ATM keypad 35, a display touch screen 34 or another ATM input interface”); and
	wherein the access to the processor controlled graphical user interface comprises an authorization of the mobile device (Varadarajan: at least ¶0039; “authentication information inputted at step 110 may be inputted through interfaces 23, 33, or may be inputted directly into the ATM 30 through the ATM keypad 35, a display touch screen 34 or another ATM input interface”; ¶0076 further discloses “process the transaction identifier and authentication information through a transaction authorization system 52 and/or an authentication system 56”).

	Varadarajan does not explicitly disclose, but Vepsalainen discloses generation of a mirror graphical user interface of the mobile device by the processor controlled graphical user interface (Vepsalainen: at least ¶0048; “Some of the message blocks 511 can be common message blocks and shared between senders and receivers”; note: shared message blocks are mirrored on the receiver side).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Vepsalainen’s feature of generation of a mirror graphical user interface of the mobile device by the processor controlled graphical user interface (Vepsalainen: at least ¶0048) with Varadarajan’s system.
	The suggestion/motivation for doing so would have been to provide “improving messaging services using a messaging bus” (Vepsalainen: at least ¶0023; ¶0025 further discloses “applications and services can be optimized to communicate with additional applications and services in a way that can scale geographically through the use of a messaging bus”).
	
As to Claim 13, Varadarajan teaches the computer implemented method of claim 10 wherein: the computer automated system comprises a text communication management server (Varadarajan: at least ¶0044, 0056; “for example, from the provider system … to the user or to the mobile user device 20 as an short message service (SMS), text message or email” and “provided to the mobile user device 20 as a SMS text message”);
	the contextual service delivery device comprises a processor controlled graphical user interface (Varadarajan: at least ¶0021; “at least one output interface or display 34”);
	the requested service comprises an access to the processor controlled graphical user interface (Varadarajan: at least ¶0039; “authentication information inputted at step 110 may be inputted through interfaces 23, 33, or may be inputted directly into the ATM 30 through the ATM keypad 35, a display touch screen 34 or another ATM input interface”); and
	wherein the access to the processor controlled graphical user interface comprises an authorization of the mobile device (Varadarajan: at least ¶0039; “authentication information inputted at step 110 may be inputted through interfaces 23, 33, or may be inputted directly into the ATM 30 through the ATM keypad 35, a display touch screen 34 or another ATM input interface”; ¶0076 further discloses “process the transaction identifier and authentication information through a transaction authorization system 52 and/or an authentication system 56”).

	Varadarajan does not explicitly disclose, but Vepsalainen discloses generation of a mirror graphical user interface of the mobile device by the processor controlled graphical user interface (Vepsalainen: at least ¶0048; “Some of the message blocks 511 can be common message blocks and shared between senders and receivers”; note: shared message blocks are mirrored on the receiver side).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Vepsalainen’s feature of generation of a mirror graphical user interface of the mobile device by the processor controlled graphical user interface (Vepsalainen: at least ¶0048) with Varadarajan’s method.
	The suggestion/motivation for doing so would have been to provide “improving messaging services using a messaging bus” (Vepsalainen: at least ¶0023; ¶0025 further discloses “applications and services can be optimized to communicate with additional applications and services in a way that can scale geographically through the use of a messaging bus”).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2011/0238573 by Varadarajan in view of US PGPUB 2011/0165896 by Stromberg et al. (“Stromberg”).

As to Claim 6, Varadarajan teaches the computer automated system of claim 1.
		
	Varadarajan does not explicitly disclose, but Stromberg discloses wherein: the computer automated system comprises a vehicle management server (Stromberg: at least ¶0099; “the user 208 can touch the MCRM 200 to an in-car navigation and control screen that supports hands-free mobile telephony environment to switch to it or activate a connection to it”; ¶0080 also discloses “transfer their cloud based personal information into a second MCRM 200”; note: storage of personal information of vehicle owner or user on server(s));
	the contextual service delivery device comprises an active or passive short range communication means comprised in a vehicle associated with the vehicle management server (Stromberg: at least ¶0050; “… involvement of the near field communication modem 322, is suitable for use in at least one of the following: commercial transactions; credential authentication; and communications operations (such as keychain applications [car locks, car ignition, door locks])”); and
	the requested service comprises a means to lock and unlock the vehicle by the mobile device in short range communication with the vehicle associated with the vehicle management server (Stromberg: at least ¶0050; “… involvement of the near field communication modem 322, is suitable for use in at least one of the following: commercial transactions; credential authentication; and communications operations (such as keychain applications [car locks, car ignition, door locks])”; ¶0099 further discloses “the user 208 can touch the MCRM 200 to an in-car navigation and control screen that supports hands-free mobile telephony environment to switch to it or activate a connection to it” and ¶0137 discloses “… secure transactions with MCRMs 200 stored credentials that utilize a near field communication interface”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Stromberg’s features of wherein: the computer automated system comprises a vehicle management server (Stromberg: at least ¶¶0099, 0080);
	the contextual service delivery device comprises an active or passive short range communication means comprised in a vehicle associated with the vehicle management server (Stromberg: at least ¶0050); and
the requested service comprises a means to lock and unlock the vehicle by the mobile device in short range communication with the vehicle associated with the vehicle management server (Stromberg: at least ¶¶0050, 0099, 0137) with Varadarajan’s system.
	The suggestion/motivation for doing so would have been to apply “personal information of the user 208, regarding the involvement of the near field communication modem” in the applications of “commercial transactions; credential authentication; and communications operations (such as keychain applications [car locks, car ignition, door locks])” (Stromberg: at least ¶¶0050).

As to Claim 15, Varadarajan teaches the computer implemented method of claim 10.

	Varadarajan does not explicitly disclose, but Stromberg discloses wherein: the computer automated system comprises a vehicle management server (Stromberg: at least ¶0099; “the user 208 can touch the MCRM 200 to an in-car navigation and control screen that supports hands-free mobile telephony environment to switch to it or activate a connection to it”; ¶0080 also discloses “transfer their cloud based personal information into a second MCRM 200”; note: storage of personal information of vehicle owner or user on server(s));
	the contextual service delivery device comprises an active or passive short range communication capability comprised in a vehicle associated with the vehicle
management server (Stromberg: at least ¶0050; “… involvement of the near field communication modem 322, is suitable for use in at least one of the following: commercial transactions; credential authentication; and communications operations (such as keychain applications [car locks, car ignition, door locks])”); and
the requested service comprises releasing an instruction to lock and unlock the vehicle by the mobile device in short range communication with the vehicle associated with the vehicle management server (Stromberg: at least ¶0050; “… involvement of the near field communication modem 322, is suitable for use in at least one of the following: commercial transactions; credential authentication; and communications operations (such as keychain applications [car locks, car ignition, door locks])”; ¶0099 further discloses “the user 208 can touch the MCRM 200 to an in-car navigation and control screen that supports hands-free mobile telephony environment to switch to it or activate a connection to it” and ¶0137 discloses “… secure transactions with MCRMs 200 stored credentials that utilize a near field communication interface”).
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Stromberg’s features of wherein: the computer automated system comprises a vehicle management server (Stromberg: at least ¶¶0080, ¶0099);
	
	the contextual service delivery device comprises an active or passive short range communication capability comprised in a vehicle associated with the vehicle
management server (Stromberg: at least ¶0050); and
	
	the requested service comprises releasing an instruction to lock and unlock the vehicle by the mobile device in short range communication with the vehicle associated with the vehicle management server (Stromberg: at least ¶¶0050, 0099, 0137) with Varadarajan’s system.

	The suggestion/motivation for doing so would have been to apply “personal information of the user 208, regarding the involvement of the near field communication modem” in the applications of “commercial transactions; credential authentication; and communications operations (such as keychain applications [car locks, car ignition, door locks])” (Stromberg: at least ¶¶0050).

Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications. 
Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H .W./ 
Examiner, AU 2168
16 November 2022

/ANHTAI V TRAN/Primary Examiner, Art Unit 2168